EXHIBIT 10.2

Multi-State Version

KNIGHT CAPITAL GROUP, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Name of Grantee:

   «First_Name» «Last_Name»

Restricted Stock:

   «Award» shares of Class A Common Stock, $0.01 par value, of Knight Capital
Group, Inc. (“Shares”)

Price on Date of Grant:

   «Average»

Grant Date:

   «Grant_Date»

Dates Upon Which

Restrictions Lapse:

  

«Vest_2011» Shares, on «Year_1»

(subject to accelerated

  

lapse of restrictions as

   «Vest_2012» Shares, on «Year_2»

set forth in Sections 3 and 4

   of this Agreement)    «Vest_2013» Shares, on «Year_3»

*        *        *         *        *        *        *        *

This Restricted Stock Agreement, including Exhibit A (collectively, the
“Agreement”) is executed and delivered as of the Grant Date by and between
Knight Capital Group, Inc. (the “Company”) and the Grantee. The Grantee and the
Company hereby agree as follows:

 

1. The Company, pursuant to the 2010 Equity Incentive Plan (the “Plan”), which
is incorporated herein by reference, and subject to the terms and conditions
thereof, hereby grants to the Grantee the above mentioned Shares of Restricted
Stock in exchange for a payment of $0.01 (the “Per Share Price”) which
represents payment of the par value of the Shares of Restricted Stock.

 

2. From the Grant Date until the date on which the restrictions applicable to
the Shares of Restricted Stock shall lapse (each such period, a “Restricted
Period”) as set forth above, the Grantee may not sell, assign, transfer, donate,
pledge or otherwise dispose of Shares subject to a Restricted Period. Each
certificate representing Shares of Restricted Stock shall bear the following
legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE COMPANY.

The Grantee shall be entitled to have such legend removed from such certificate
when all restrictions with respect to the Shares of Restricted Stock covered
thereby have lapsed. Except as otherwise provided for in Exhibit A, all
restrictions imposed on Shares of Restricted Stock shall lapse upon the
expiration of the Restricted Period applicable to such Shares (as indicated
above).

 

3.

Except as otherwise provided in Grantee’s Offer Letter or Employment Agreement,
as applicable, with an affiliated entity of the Company, if the Grantee’s
employment with, or provision of services to, the Company shall terminate for
any reason other than such Grantee’s death or disability while Shares of
Restricted Stock are subject to a Restricted Period, all Shares of Restricted
Stock held by the Grantee still subject to a Restricted Period shall be
forfeited upon such termination and the Per Share Price paid with respect to
such Shares of Restricted Stock shall be refunded to the Grantee. In the event
of the Grantee’s death or disability, the restrictions and forfeiture conditions



--------------------------------------------------------------------------------

 

applicable to the Shares of Restricted Stock shall lapse (except as otherwise
provided for in Exhibit A), and the Shares of Restricted Stock shall be deemed
fully vested in accordance with the terms of the Plan.

 

4. In the event of a Change-In-Control (as defined in the Plan), the
restrictions and forfeiture conditions applicable to the Shares of Restricted
Stock shall lapse (except as otherwise provided for in Exhibit A), and the
Shares of Restricted Stock shall be deemed fully vested in accordance with the
terms of the Plan.

 

5. During the Restricted Period, the Grantee shall have the right to vote Shares
of Restricted Stock and to receive any dividends or distributions paid on such
Shares of Restricted Stock, which dividends or distributions shall be subject to
such restrictions as are deemed appropriate by the Committee.

 

6. The Shares of Restricted Stock shall be appropriately adjusted to reflect any
stock dividend, stock split, combination or exchange of shares or other change
in capitalization with a similar substantive effect upon the Plan or the Shares
of Restricted Stock. The Committee shall have the power and sole discretion to
determine the nature and amount of the adjustment to be made, if any. Any
adjustment so made shall be final and binding.

 

7. The Company shall withhold all applicable taxes required by law from all
amounts paid in respect of the Shares of Restricted Stock upon the vesting of,
or lapse of restrictions on, any or all of the Shares. The Grantee may satisfy
the withholding obligation by paying the amount of any taxes in cash or, with
the approval of the Committee, shares of stock may be deducted from the payment
to satisfy the obligation in full or in part. The amount of the withholding and
the number of shares to be deducted shall be determined by the Committee with
reference to the Fair Market Value of the stock when the withholding is required
to be made.

 

8. The Grantee specifically acknowledges that the Stock Units and any Shares or
cash delivered in settlement thereof are subject to the provisions of
Section 11.5 of the Plan, entitled “Recapture; Adjustment of Awards,” which can
cause the forfeiture of any gain realized upon the vesting of the Stock Units
and/or the cancellation or adjustment of any grant of Stock Units.

 

9. Except with the consent of the Committee, no Shares of Restricted Stock shall
be assignable or transferable except by will or by the laws of descent and
distribution while such Shares of Restricted Stock remain subject to a
Restricted Period.

 

10. Nothing herein shall obligate the Company or any Subsidiary or Affiliate of
the Company to continue the Grantee’s employment for any particular period or on
any particular basis of compensation.

 

11. The obligation of the Company to deliver Shares of Restricted Stock under
this Agreement is specifically subject to all provisions of the Plan and all
applicable laws, rules, regulations and governmental and stockholder approvals.

 

12. Any notice by the Grantee to the Company hereunder shall be in writing and
shall be deemed duly given only upon receipt thereof by the Company at its
principal offices. Any notice by the Company to the Grantee shall be in writing
and shall be deemed duly given if mailed to the Grantee at the address last
specified to the Company by the Grantee.

 

13. The grant of Shares of Restricted Stock herein is not enforceable until this
Agreement has been signed by the Grantee and the Company. By executing this
Agreement, the Grantee shall be deemed to have accepted and consented to any
action taken under the Plan by the Committee, the Board or its delegates. In
addition, by executing this Agreement, the Grantee shall be deemed to have
accepted and consented to the restrictive covenants set forth in Exhibit A,
attached hereto and made a part hereof.



--------------------------------------------------------------------------------

14. No change or modification of this Agreement shall be valid unless it is in
writing and signed by the parties hereto.

 

15. The validity and construction of this Agreement shall be governed by the
laws of the State of Delaware, without regard to the conflicts of law principles
thereof.

 

16. Any capitalized term, to the extent not defined herein, shall have the same
meaning as set forth in the Plan.

 

17. This Agreement, together with the Plan, sets forth all of the promises,
agreements, conditions, understandings, warranties and representations between
the parties hereto regarding the Shares of Restricted Stock, and there are no
promises, agreements, conditions, understandings, warranties or representations,
oral or written, express or implied, between them regarding the Shares of
Restricted Stock other than as set forth herein or therein. This Agreement is
made under and subject to the provisions of the Plan, and all of the provisions
of the Plan are also provisions of this Agreement. If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan will govern.

By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all of the terms and provisions of the
Plan incorporated herein by reference and confirms that he/she has received a
copy of the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his/her hand as
of the Grant Date.

 

KNIGHT CAPITAL GROUP, INC.

By:

 

 

 

Thomas M. Joyce

 

Chairman and Chief Executive Officer

 

«First_Name» «Last_Name»



--------------------------------------------------------------------------------

EXHIBIT A- APPLICABLE RESTRICTIVE COVENANTS

In consideration for Grantee agreeing to the following restrictions, the Company
agrees to provide Grantee with the Shares pursuant to this Agreement, as well as
one or more of the following: initial or continued employment with the Company;
portions of the Company’s confidential, proprietary and trade secret
information; the ability to develop relationships with the Company’s potential
and existing suppliers, financing sources, customers and employees; and
specialized training in, and knowledge of, the business group the Grantee is
employed with:

(a) At all times during Grantee’s employment with the Company, and for the
applicable Protected Period (as defined below) following the termination of
Grantee’s employment by the Company for “Cause” (as defined in the Plan),
Grantee shall be bound by the Noncompete Obligation (defined below).

(b) In the event Grantee voluntarily terminates his/her employment for any
reason or where the Company terminates Grantee’s employment without Cause, the
Company may elect, in its sole discretion upon notice to Grantee, to require
that Grantee be bound by the Noncompete Obligation during the applicable
Protected Period, in which instance the Company will provide Grantee the
following severance benefits (“Severance Benefits”):

(i) during the Protected Period, continuation of Grantee’s salary in accordance
with the Company’s standard payroll practice. In the event Grantee does not
receive a salary from the Company, Grantee shall receive an amount, as
determined by the Company in its sole discretion, based on Grantee’s corporate
title with the Company or its affiliated entities; and

(ii) in the event that Grantee elects continued medical benefits covering
Grantee and his/her qualifying dependents under the Company’s group health plan
– pursuant to the statutory scheme commonly known as “COBRA” – the Company shall
pay for such coverage during the Protected Period and, subject to the American
Recovery and Reinvestment Act of 2009, Grantee must pay for any such coverage
following the end of the Protected Period; provided, however, that Grantee shall
immediately inform the Company if Grantee obtains medical coverage during the
Protected Period from another source and, upon receipt of such notice, the
Company shall no longer be obligated to pay for such coverage.

The receipt of Severance Benefits is conditioned upon the execution of a general
waiver and release agreement in a form agreeable to the Company.

(c) In the event that Grantee voluntarily terminates employment with the Company
or the Company terminates Grantee’s employment without Cause, and the Company
does not elect to provide the Severance Benefits to Grantee under Paragraph
(b) above, Grantee shall not be bound by the Noncompete Obligation. If Grantee
voluntarily terminates employment with the Company or the Company terminates
Grantee’s employment without Cause and the Company elects to provide such
Severance Benefits for a period of less than the Protected Period, Grantee shall
be bound by the Noncompete Obligation only during the period the Company is
paying Severance Benefits.

(d) The Company may elect, in its sole discretion, to provide notice to Grantee
prior to a termination without Cause (instead of offering Severance Benefits
under Paragraph (b) above), the amount of said notice to be equal to the
otherwise applicable Protected Period. During this notice period, Grantee will
remain an employee of the Company and will assist in transitioning the business
relationships with customers and other business contacts with which Grantee has
had material involvement as requested by the Company and as needed to help the
Company retain such business relationships. However, Grantee acknowledges and
agrees that the Company can remove Grantee from active service during this
notice period at its discretion but that doing so will not eliminate Grantee’s
duty to remain loyal to the Company while on the Company’s payroll and to
otherwise comply with the restrictions in this Agreement. The Company reserves
the right at its absolute discretion to require Grantee not to carry



--------------------------------------------------------------------------------

out Grantee’s duties or to carry out limited duties for the Company prior to the
termination date. During the notice period, the Company shall be under no
obligation to provide any work to, or vest any powers in, Grantee and Grantee
shall have no right to perform any services for the Company. During the notice
period, the Company shall be entitled at its absolute discretion: (i) to require
Grantee not to attend Grantee’s place of work or any other premises of the
Company; and (ii) to require Grantee to work from Grantee’s home. During the
notice period, Grantee shall continue to receive Grantee’s salary and all
contractual benefits in the usual way and shall remain an employee of the
Company with all associated duties under the common law.

(e) Grantee further agrees that for one (1) year following the termination of
Grantee’s employment by either Grantee or the Company for any reason or no
reason, Grantee will not, without the prior written consent of the Company,
directly or indirectly (i) solicit, encourage, or induce any employee of the
Company to terminate his or her employment with the Company; or (ii) hire or
employ any person who is or was an employee or consultant of the Company.

(f) Grantee further agrees that for the Protected Period and thirty (30) days
thereafter, upon the termination of Grantee’s employment by either Grantee or
the Company for any reason or no reason, Grantee will not, without the prior
written consent of the Company, directly or indirectly: (i) solicit any
customer, supplier or vendor of the Company with which or with whom Grantee was
involved as part of Grantee’s job responsibilities during Grantee’s employment
with the Company (other than any such customer with which or with whom Grantee
conducted business prior to commencement of his/her employment with the Company)
or regarding which or whom Grantee learned Confidential Information during
Grantee’s employment with the Company to obtain a Conflicting Product or Service
from a Competing Business; or (ii) encourage or induce any customer, supplier or
vendor of the Company not to do business with the Company or to reduce the
amount of business it is doing or might do in the future with the Company or its
affiliated entities. If Grantee is a resident of Georgia, for as long as Grantee
is a resident of Georgia the foregoing Paragraph (f) is rewritten as follows:
Grantee agrees that for a period of one (1) year following the termination of
Grantee’s employment by either Grantee or the Company for any reason or no
reason, Grantee will not, in any way, directly or indirectly, solicit, divert,
or take away, or attempt to solicit, divert or take away, customers of the
Company that Grantee served while Grantee was employed with the Company, to sell
to such customer any service or product that the Company provides at the time
Grantee signed this Agreement, unless an authorized Company officer gives
Grantee written permission to do so. Grantee and the Company agree this
restriction is inherently reasonable because it is limited to the places or
locations where the customer is doing business at the time.

(g) Grantee further acknowledges and agrees that the protective covenants herein
are material and important terms of this Agreement, and Grantee further agrees
that should all or any part or application of Paragraphs (a), (b), (d), (e) or
(f) of this Agreement be held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between Grantee and
the Company (despite, and after application of, any applicable rights to
reformation that could add or renew enforceability), the Company shall be
entitled to receive from Grantee a return of the Shares and Severance Benefits
(if applicable). If Grantee has sold, transferred, or otherwise disposed of the
Shares, the Company shall be entitled to receive from Grantee the profits (if
any) derived by Grantee by virtue of such sale, transfer, or other disposition.

(h) Grantee agrees not to engage in any unauthorized use or disclosure of the
Company’s Confidential Information, customer relationships, or specialized
training. Grantee agrees to use the Company’s Confidential Information and other
benefits of Grantee’s employment to further the business interests of the
Company. Grantee agrees to preserve records on current and prospective Company
customers, suppliers, and other business relationships that Grantee develops or
helps to develop, and not use these records in any way, directly or indirectly,
to harm the Company’s business. Grantee agrees not to use the Company’s
Confidential Information or any document or record concerning the business and
affairs of the Company (“Company Record”) for any purpose without the prior
written authorization of an officer of the Company, except that Grantee may use
Confidential Information and Company



--------------------------------------------------------------------------------

Records to perform Grantee’s duties. These restrictions on use or disclosure of
Confidential Information will only apply for three (3) years after the end of
Grantee’s employment where information that does not qualify as a trade secret
is concerned; however, the restrictions will continue apply to trade secret
information for as long as the information at issue remains qualified as a trade
secret.

(i) As used herein, the following terms shall have the meaning ascribed to them:

a. “Protected Period” shall mean:

i. For Executive Vice Presidents and Senior Managing Directors: six (6) months;

ii. For Managing Directors: four (4) months;

iii. For Directors and Vice Presidents: three (3) months; and

iv. Below Vice President: eight (8) weeks.

b. “Noncompete Obligation” means that Grantee will not, directly or indirectly,
provide services to a Competing Business that are identical or similar to those
Grantee performed for the Company or which serve the same or similar function or
purpose or which are otherwise likely to result in the disclosure of
Confidential Information.

c. “Competing Business” means any person or entity engaged in the business of
providing a Conflicting Product or Service anywhere in the United States, Europe
or Asia. If you are a resident of Georgia, for as long as you are a resident of
Georgia, the foregoing definition of Competing Business is rewritten as follows:
“Competing Business” means any person or entity engaged in the business of
providing a Conflicting Product or Service in a country in which Knight does
business and regarding which you have responsibilities.

d. “Conflicting Product or Service” means a product and/or service that is the
same or similar in function or purpose to a Company product and/or service, such
that it would replace or compete with: a product and/or service the Company
provides to its customers; or a product or service that is under development or
planning by the Company but not yet provided to customers and regarding which
Grantee was provided Confidential Information in the course of his/her
employment.

e. “Confidential Information” refers to the Company’s trade secrets and any
other legally protectable information that is maintained as confidential by the
Company and that is not authorized for disclosure to the public.

(j) If a court finds a restriction herein to be unenforceable as written, such
court (for the jurisdiction covered by that court only) will revise the
restriction so as to make it enforceable to protect the Company’s legitimate
business interests. If one or more of the provisions of this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

(k) If Grantee is already subject to similar restrictive covenants in Grantee’s
employment agreement or offer letter, the restrictive covenants in those
agreements will control and supercede the provisions in this Agreement.